Baldwin, J.,
delivered the opinion of the Court—Field, J., concurring.
Apart from the previous decisions of this Court,’ it might be questioned whether the Probate Court, under our Constitution, did not possess an exclusive jurisdiction over testamentary and probate matters. (Blanton v. King, 2 How. Miss. 856; Carmichel v. Browder, 3 How. *436Miss. R. 252; Force v. Graves, 4 S. & M. 707.) But this Court has recognized a different rule. In Clark v. Perry, (5 Cal. 60) it was held: “ The Probate Court is a Court of special and limited jurisdiction.. Most of its general powers belong peculiarly and originally to the Court of Chancery, which still retains all its jurisdiction,- Where, therefore, a bill is filed in Chancery against an administrator, to compel him to account, by one who has not been an actual party to a proceeding or settlement in the Probate Court, he may totally disregard such proceeding or settlement; and although the settlement in the Probate Court is a final settlement, the complainant, who was no party to it, may treat it as a nullity, and proceed to invoke the equitable powers of the District Court, and compel the administrator to a full account.” And in Sanford v. Head, (5 Cal. 298) the same doctrine was reaffirmed in emphatic terms. The ground upon-which equity took jurisdiction in England in such cases was, that the Spiritual Courts were not able, from their Constitution, to afford adequate and complete relief. (1 Story’s Eq. Jur.,'sec. 530 et seq.') Though much of the reason of this rule is removed in most of the States of the Union where Probate Courts exist, yet the power of the Chancery Court to interpose for the settlement of accounts, and the enforcement of trusts of this sort, is maintained. Under the decisions of this Court, Chancery has assumed jurisdiction over such subjects, and as, probably, rights have vested under their decrees, and the principle asserted is more convenient in practice, we think it is not permissible now to question the jurisdiction. This case is peculiarly fitted for the exercise of this equitable power ; for the estate seems to be in confusion, and the matters connected with its settlement complicated, requiring from the Probate Court, and probably afterwards from other Courts, various expensive and tedious proceedings; whereas, all these questions may be determined in a single action, and this protracted and expensive litigation brought to a termination within a reasonable period. The Court can direct or decide the appropriate issues, refer the various accounts, and make the proper decree of settlement or distribution. The fact that there is a suit now pending between the alleged widow and the heirs, is no bar ; for this proceeding, embracing the whole subject touching the estate, involves also, as a part of it, this litigation; *437besides, it does not appear by the bill, that the parties to this bill are the same as in that case. Nor is the objection well taken that these matters, being before the Probate Court, and that Court having concurrent jurisdiction, Chancery will not interpose. The entire controversy, and all these parties, are not charged to be before the Probate Court; and if they were, in different aspects and in several portions of the subject, yet this seems to us to be the best mode of solving and settling the whole controversy; and, perhaps, on this ground alone, and to prevent multiplicity of suits, Chancery, having control of the general subject, the jurisdiction of that forum could be maintained.
It is not necessary to hold, nor do we hold, that Chancery has jurisdiction to open an account or other matter settled by the Probate Court, except under peculiar equitable circumstances ; nor do we decide that the District Court may withdraw from the Probate Court, under ordinary circumstances, the settlement of an account, or the power of distributing an estate : but, limiting ourselves to the case before us, we hold that the District Courts may take jurisdiction of the settlement of an estate, or of a trust of this sort, when there are peculiar circumstances of embarrassment to its administration, and when the assuming of jurisdiction would prevent great delay, expense, inconvenience and waste, and thus conclude, by one action and decree, a protracted and vexatious litigation. We see no necessity for the appointment of a receiver in such case as this, as, upon the facts stated in the bill, no difficulty should exist in determining which is the rightful administrator of several claiming the office, and no complaint is made as to the sufficiency of the bonds of any one.
Judgment reversed and cause remanded for further proceedings.